            Case 5:17-cr-00138-JS Document 55 Filed 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    :          CRIMINAL ACTION
                                             :
    v.                                       :          No. 17-138
                                             :
 RALPH MALDONADO                             :

                                         ORDER

         AND NOW, this 15th day of January, 2021, upon consideration of Defendant Ralph

Maldonado’s “Motion for Compassionate Release,” and the Government’s opposition, and for the

reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document 50) is

DENIED.


                                                        BY THE COURT:

                                                         /s/ Juan R. Sánchez
                                                        Juan R. Sánchez, C.J.
